PROCEDURAL ORDER
On March 29, 2004, the Maine Senate and House of Representatives passed Joint Order Sp. 782 propounding two questions to the Justices of the Supreme Judicial Court. The questions relate to initiated Bill 4, LD 1893, entitled “An Act to Impose Limits on Real and Personal Property Taxes.” The questions presented are the following:
1. If initiated Bill 4 becomes law, would those provisions of the bill that require the calculation of property taxes based on “full cash value” or “appraised value,” as adjusted, violate the Constitution of Maine, article IX, section 8 which requires taxes on real and personal property to be assessed and apportioned equally and according to just value?
2. Initiated Bill 4, in the part that proposes the Maine Revised Statutes, title 36, section 361, proposes a sever-ability clause. If your answer to question one indicates that portions of the initiated bill are unconstitutional, would any of the initiated bill’s provisions remain effective by virtue of title 36, section 361 or title 1, section 71, subsection 8?
The Joint Order indicates that “the Legislature must decide whether to enact the initiated bill as proposed or to put forth a competing measure to the initiated bill,” *526and further indicates that the limitations contained in the proposed bill, “if constitutional, would require the Legislature and local governments to make dramatic changes to their budgets beginning with fiscal year 2004-05, and the Legislature is currently in the process of reviewing a supplemental budget bill for that fiscal year.”
Briefing Schedule
The Justices hereby invite interested parties to submit briefs addressing the questions propounded, as well as the issue as to whether the Questions presented in this context present a “solemn occasion,” pursuant to Maine Constitution article VI, section 3.
Any person wishing to submit a brief shall do so by filing the brief with the Clerk of the Supreme Judicial Court at or before noon on Tuesday, April 6, 2004. Although responsive briefs are neither required nor invited, any responsive brief may be filed by noon on the following day, April 7, 2004.
The Justices do not currently anticipate further briefing or argument on the questions presented.
For the Justices,
/s/ Leigh I. Saufley Chief Justice